DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6, 8 and 10-24 are objected to because of the following informalities:
Claim 1, lines 12-15 recite the limitation “means for adjusting a spatial position and/or a spatial orientation of the means for opening and closing the inlet section and/or a means for adjusting a spatial position and/or spatial orientation of the means for opening and closing the outlet section”. Claim 1, lines 19-22 recite the limitation “actuation means for adjusting a spatial position and/or a spatial orientation of the means for opening and closing the inlet section and/or by an actuating means for adjusting a spatial position and/or spatial orientation of the means for opening and closing the outlet section”. It appears applicant is refereeing to the same means, thus it is suggested replacing the recitation of “actuating means” in lines 19-24, with --means-- in order to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19, 20 and 23 depend from canceled claims. Accordingly, there is insufficient antecedent basis for the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10, 11, 13, 15-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rood et al. (US 2,673,011).
Regarding 1, Rood discloses a device (fig. 2) for dosing and dispensing material comprises a material receiving means 12 with an inlet section (upper section which receives fluid; see fig. 2) and an outlet section (lower section; see fig. 2 and col. 3, lines 15-26), a means 30 for opening and closing the inlet section (see fig. 1) and a means 20 for opening and closing the outlet section (see fig. 1), wherein at least a portion of the  
Regarding 2, Rood discloses wherein a material receiving volume of the material receiving means 12 is adjustable (see col. 2, line 56 – col. 3, line 5). 
Regarding 6, Rood discloses wherein the material receiving means 12 is/are provided by a tube (see figs 1, 2, 3 and 5). 
Regarding 8, Rood discloses wherein the at least one actuating element 38/30/32 for actuating the means for opening and closing the inlet section and/or for 
Regarding claim 10, Rood discloses wherein the device comprises a return element 36 for the at least one actuating element 38/30/32 (see fig. 5). 
Regarding claim 11, Rood discloses wherein at least one adapter section (via couplings 10) for mounting a material container to the device (see fig. 1). 
Regarding claim 13, Rood discloses wherein the pinch valve arrangement comprises a pinching pulley (fig. 6) or a pinching jaw (fig. 5) or a combination thereof. 
Regarding claim 15, Rood discloses wherein an inlet section of the material receiving means 12 is opened by operating a pinch valve arrangement (see fig. 2), wherein an outlet section of the material receiving means 12 is opened by operating a pinch valve arrangement (see fig. 2). 
Regarding claim 16, Rood discloses wherein the material receiving volume of the material receiving means 12 is adjusted before opening the inlet section (i.e. prior to a first operation; see col. 2, line 56 – col. 3, line 14). 
Regarding claims 17 and 18, Rood discloses wherein a spatial position of the means for opening and closing relative to the material receiving means 12 is adjustable along a central axis (z) of the material receiving means 12 (see col. 2, line 56 – col. 3, line 14). 
Regarding 19, Rood discloses wherein the material receiving means 12 is/are provided by a tube (see figs 1, 2, 3 and 5). 
Regarding 20, Rood discloses wherein the at least one actuating element 38/30/32 for actuating the means for opening and closing the inlet section and/or for 
Regarding claim 24, Rood discloses wherein the at least one actuating element 38/30/32 for actuating the means for opening and closing the inlet section and/or for actuating the means for opening and closing the outlet section is movably mounted to a main body 6 (see figs. 2 and 5); and wherein the device comprises a return element 36 for the at least one actuating element 38/30/32 (see fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rood et al. (US 2,673,011) in view of Callahan et al. (US 4,042,153).
Regarding claims 12, 21 and 22, Rood discloses all the elements of the claimed invention except the teaching of at least one compressing means.
Vidal teaches a device for dosing and dispensing material including a receiving means 2 including an inlet (upper portion of tube 2 adjacent reservoir 1) and outlet section (lower section of tube 2, opposed reservoir 1; see fig. 1), a means 5 for opening and closing the inlet section (see fig. 1), and means 4 for opening and closing the outlet section (see fig. 1). Vidal further teaches at least one compressing means 6 for 
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Rood device with at least one compressing means, as taught by Vidal, in order to provide means for aiding in displacement of the material within the receiving means.
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rood et al. (US 2,673,011) in view of McGill (US 7,665,630).
Regarding claims 14 and 23, Rood discloses all the elements of the claimed invention but is silent to the teaching of the material receiving means being an exchangeable element. 
McGill teaches a device for dosing and dispensing material comprises a material receiving means 25 with an inlet section (upper section which receives fluid; see fig. 2), an outlet section (lower section; see fig. 2), and a means 27 for opening and closing the inlet section and a means 28 for opening and closing the outlet section (see figs. 2-4). McGill further teaches wherein the material receiving means 25 is an exchangeable element, allowing for replacement and/or sanitizing (see col. 2, lines 25-27).
It would have been obvious to one of ordinary skill in the art to provide the Rood device, with the material receiving means being an exchangeable element, as taught by McGill, in order to allow for replacement and/or sanitizing.


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument (pages 10 and 14) that Rood fails to teach means to be operated in order to adjust the spatial position and/or special orientation, it is noted that Rood discloses element 34/35 being operated to adjust the spatial position and/or spatial orientation of the means 30 for opening and closing the inlet section. Applicant is pointed to fig. 5, and col. 2, lines 49– col. 3, line 5, where Rood discusses where elements 34/35 may disengage from member 6, thus allowing the spatial position and/or spatial orientation of means 30 to be adjusted.
In response to applicant’s argument (pages 10-11) that Rood fails to teach wherein said actuating means is/are movably mounted to an operating section of the at least one actuating element, it is noted that Rood discloses wherein the means 30 for opening and closing the inlet section is movably mounted to an operating section 32 of the at least one actuating element 38/30/32 (see fig. 5). The element 34/35 is movably mounted to element 32, see col. 2, lines 41-44, which state that element 32 extends slidably through the ends of movable element 34. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (pages 12-13), it is noted that the features upon which applicant relies (i.e. where pressing the actuating element  can be done with the hand while the thumb of the same hand can be used to operate the slider) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754